

115 HR 5853 IH: Preserving Welfare for Needs Not Weed Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5853IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Reichert (for himself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit assistance provided under the program of block grants to States for temporary assistance for needy families from being accessed through the use of an electronic benefit transfer card at any store that offers marijuana for sale. 
1.Short titleThis Act may be cited as the Preserving Welfare for Needs Not Weed Act. 2.Prohibition on use of electronic benefit transfer card to access TANF assistance at any store that offers marijuana for sale (a)ProhibitionSection 408(a)(12)(A) of the Social Security Act (42 U.S.C. 608(a)(12)(A)) is amended— 
(1)by striking or at the end of clause (ii); (2)by striking the period at the end of clause (iii) and inserting ; or; and 
(3)by adding at the end the following:  (iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances Act) for sale.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 2 years after the date of the enactment of this Act. 